933 So. 2d 1242 (2006)
Ricky KEMP, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-730.
District Court of Appeal of Florida, Third District.
July 19, 2006.
Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Lucretia A. Pitts, Assistant Attorney General, for appellee.
Before GERSTEN, SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See Robinson v. State, 575 So. 2d 699 (Fla. 1st DCA 1991); Young v. State, 562 So. 2d 370 (Fla. 3d DCA 1990).